Citation Nr: 1536549	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-32 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for an additional disability, identified as postoperative left ulnar neuropathy, claimed as the result of Department of Veterans Affairs (VA) medical treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to April 1980 and from April 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

The Veteran and his son testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2013.  A copy of the hearing transcript is of record.  The Board then remanded this claim for additional development in March 2014

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary in order to fully and fairly adjudicate the Veteran's claim.

Historically, the record reflects that the Veteran sustained a crush injury to his left arm while working.  He was seen by VA for complaints of left elbow pain in September 2006, and diagnosed with nerve entrapment syndrome in October 2006.  Private records from November 2006 include electromyography and nerve conduction studies, which showed no frank axonal damage or conduction block at the elbow.

In January 2007, the Veteran underwent a left ulnar nerve transposition procedure at a private facility in Abilene, Texas.  VA records dated May 2007 show the Veteran still complained of severe pain in his left arm.  Private records from November 2007 also document significant pain, and the treating physician noted that the Veteran would probably again require transposition of the ulnar nerve.

VA records from January 2008 and May 2008 document that the Veteran underwent an ulnar nerve transposition in Abilene, Texas, in January 2008, which did not relieve his symptoms.  A March 2008 nerve conduction study of the left median and ulnar nerve was normal, though it was noted that the Veteran's nerve was subluxating when he flexed or extended the elbow.

The Veteran underwent additional ulnar nerve surgery at a VA facility in June 2008.  A preoperative note documented that the Veteran had undergone a prior subcutaneous left ulnar nerve transposition, but continued to have pain in the left elbow region and numbness in the ring and little fingers.  The Veteran contends that his condition is due, or was aggravated by, this June 2008 VA surgery.

The matter was previously remanded, in part, to obtain a VA opinion regarding the nature and etiology of the Veteran's condition.  The Veteran underwent a VA examination in April 2014.  The examiner stated that there did not appear to be any negligence or carelessness on the part of VA, but noted that she was a nurse practitioner and was not an expert in the field.

An additional opinion was obtained in October 2014.  This examiner stated that there is no reason to believe that the doctor who performed the June 2008 surgery (Dr. M.M.) was careless, negligent, committed an error in judgment, or had any other similar fault in treating the Veteran's condition.  In reaching this conclusion, the examiner cited to March 2008 and March 2009 nerve conduction studies, which both showed normal findings.  The examiner stated that this evidence indicated that there was no ulnar nerve damage prior to or subsequent to the June 2008 surgery.

Unfortunately, this opinion is not adequate.  First, the Board has thoroughly reviewed the Veteran's treatment records, but cannot locate any record of a March 2009 nerve conduction study.  The VA examiner stated that this study was conducted on March 23, 2009.  VA records from that specific date are contained in the record, but do not reference a nerve conduction study.  The Board also notes that a March 2010 VA examination report stated that no electromyography was done after the surgery in June 2008.  Therefore, the opinion must be returned to the October 2014 VA examiner for further clarification, specifically to allow him to include a copy of the March 23, 2009, nerve conduction study in his examination report, or to otherwise revise his opinion as appropriate.

Second, the Board requested an opinion as to whether any additional disability sustained as a result of the Veteran's June 2008 surgery was a reasonably foreseeable consequence of the surgery.  However, no opinion as to foreseeability was offered by the examiner.  This must also be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the VA examiner who provided the October 2014 VA opinion in this case.  Alternatively, ensure the examiner has access to the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS).  The examiner must then provide a supplemental opinion to address the following questions:

A.  Does the Veteran have an additional disability as a result of the June 2, 2008, left ulnar nerve surgery?

B.  Did the Veteran have an existing disability that was permanently worsened or aggravated by the June 2, 2008, left ulnar nerve surgery?

In answering these questions, the examiner should review the following:

i.  July 2008 VA records which show the Veteran continued to have pain at the elbow region.  His motor exam for ulnar nerve was normal, and sensation was intact.  The nerve was well-located anteriorly.  Separate records show significant pain at the elbow area with hypersensitivity around the incision area.

ii.  September 2008 VA records show that the Veteran was significantly limited in rotation due to guarding since his surgery, but that the ulnar nerve was situated anteriorly without subluxation.

iii.  A March 2009 letter from the Veteran's occupational therapist stating that the Veteran reported having more difficulty with his left hand/arm since his last ulnar nerve transposition surgery in June 2008.

iv.  Include a copy of the March 23, 2009, nerve conduction study findings.  If these findings are not available for inclusion, the examiner should indicate this in his opinion.

C.  If there is an additional disability due to the June 2008 surgery, or if an existing disability was worsened by the June 2008 surgery, is the additional or worsened disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

D.  If there is an additional disability due to the June 2008 surgery, or if an existing disability was worsened by the June 2008 surgery, is the additional or worsened disability a reasonably foreseeable consequence of that surgery?

The examiner must provide a complete explanation for his responses, citing to evidence in the claims file when necessary.  If he is unable to provide an opinion without resorting to speculation, he must explain why this is the case.

If the October 2014 VA examiner is unavailable, then obtain an opinion from another appropriately qualified examiner, who must comply with the above instructions.  If any examiner determines that an additional examination is necessary to provide the requested opinion, one must be scheduled.

2.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




